UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1762



MICHAEL L. PACK,

                                              Plaintiff - Appellant,

          versus


ERVIN DANTLEN, Mr.,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:07-
cv-01994-JFM)


Submitted:   October 11, 2007             Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael L. Pack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael L. Pack appeals a district court order summarily

dismissing without prejudice his civil rights complaint filed

against his landlord. We have reviewed the record and the district

court order and affirm for the reasons stated by the district

court.   See Pack v. Dantlen, No. 1:07-cv-01994-JFM (D. Md. Aug. 3,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -